Robert C. Morris, Esq. City Attorney, Glens Falls
We acknowledge receipt of your letter enclosing a copy of section 12.41 of the Charter of the City of Glens Falls relating to assessments for local improvements. You ask for our opinion whether:
  "* * * a municipal parking garage with related sidewalks and related landscaping can be considered by the City as a local improvement which can be assessed against the property benefited thereby * * *"
General Municipal Law § 72-j authorizes municipalities to operate and establish parking garages and parking spaces and public off-street loading facilities and subdivision 6 thereof authorizes financing the same by benefit assessments.
Authorization for the enactment of city local laws such as section 12.41 of the Charter of the City of Glens Falls is found in Municipal Home Rule Law § 10 subdivision 1 paragraph ii subparagraph c clause 3, which authorizes a city to act by local law concerning:
  "(3) The authorization, making, confirmation and correction of benefit assessments for local improvements."
In our opinion a municipal parking garage with related sidewalks and landscaping is considered a local improvement and a city is authorized to finance the same through the use of benefit assessments. Comment on the foregoing is contained in the enclosed copies of informal opinions of this office published in 1961 Opns Atty Gen 95, 1966 Opns Atty Gen 148 and 1967 Opns Atty Gen 109.